Lumpkin, J.
1. The act of 1899 (Acts 1899, p. 78) which declared that the lien of mortgages given to secure the payment of debts for supplies,' money, and other articles of necessity, including live stock, to aid in making and gathering such crops, shall be superior to judgments of older date than such mortgages, does not authorize the holder of such a mortgage to interpose a claim to the levy of an execution issued under an older judgment and thereby prevent any sale at all.
2. If the instrument under which the claim was interposed in this case be treated as falling within the provisions of that act, its lien could not be asserted by claim. If it be treated, not as a mortgage, but as a bill of sale conveying title which could be asserted by claim, the title so conveyed was not free from levy under an older judgment.

Judgment affirmed.


All the Justices concur.